VAUGHN, Judge.
This is an appeal from the fourth trial of this lawsuit. After the case was first called for trial, a mistrial was declared because of a death in the family of plaintiff’s counsel. The second trial ended in a mistrial because the jury could not agree. Defendant failed to pay his counsel and an order was entered allowing counsel to *377withdraw. Defendant retained different counsel for the third trial which also ended in a mistrial because the jury could not agree. Again, an order was entered allowing counsel to withdraw because of defendant’s failure to make the appropriate financial arrangements.
When the case was called for trial before Judge Preston, defendant appeared for trial without counsel. He advised the judge that he was ready for trial and advised the court that he did “agree to waive a jury trial in this matter and that the same be tried by the court without a jury, and that the court pass on all issues of fact and law which might arise at the trial, and to enter a verdict and judgment thereon.”
After judgment was rendered against him, plaintiff retained present counsel (his third since suit was filed) to perfect this appeal. Despite the able efforts of counsel on appeal, no prejudicial error has been shown. There were no exceptions taken at trial. Defendant’s arguments directed to the admission of evidence, among others, cannot be considered on appeal. No exceptions have been taken to any of the court’s findings of fact except the finding of fact, “K”, with respect to the nature of the minor plaintiff’s injuries. There is ample support in the record for that finding of fact. The court’s findings and conclusions support the judgment.
In defendant’s eleventh assignment of error, he argues, in substance, that the court erred in allowing him to elect to go to trial without the assistance of counsel. The argument is without merit. The court could not force defendant to retain counsel. Defendant’s procrastination in that and other respects had already delayed the trial to the possible prejudice of the minor plaintiff. Even in a criminal case, a defendant who elects to represent himself cannot, thereafter, complain of the quality of his own defense or be excused from his failure to comply with the relevant rules of procedural and substantive law. See, e.g., Faretta v. California, 422 U.S. 806, 45 L.Ed. 2d 562, 95 S.Ct. 2525 (1975).
The appeal fails to disclose prejudicial errors of law. The judgment is affirmed.
Affirmed.
Judges WEBB and Martin (Harry C.) concur.